DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed August 8, 2022, is entered.  Applicant amended claims 1, 2, 5, 6, 10, 15, 16 and 21 and cancelled claims 24, 25, 32 and 33.  No new matter is entered.  Claims 1, 2, 5-16, 19-22 and 29 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7, 12, 15, 16, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fetzer et al. (U.S. Publication No. 2004/0079408).
With respect to claim 1, Fetzer teaches a method for passivating an optoelectronic device comprising providing a window layer (41) of the optoelectronic device and depositing a window passivation layer (unpictured) over a surface of the window layer, wherein Fetzer teaches an AlInP second window layer with higher band gap than the GaInP first window layer is provided over the first window layer to passivate the upper surface thereof, meaning the AlInP layer is a window passivation layer within the scope of the claimed invention.  Figure 2 and Paragraph 63.
Fetzer further teaches, as seen in Figure 2, the window layer (41) has a first surface and a second surface that is opposite the first surface.  Figure 2.  Fetzer, as explained above, further teaches the window passivation layer (unpictured) is deposited over the first surface of the window layer without the mention of an intermediate layer, meaning the window passivation layer is directly on the window layer.  Figure 2 and Paragraph 63.  Finally, given that the window passivation layer is directly in contact with the window layer, at least a portion of the window passivation layer and the window layer are in direct contact.  Paragraph 63.
With respect to claim 2, Fetzer teaches the window layer includes GaInP, a Group III-V semiconductor.  Figure 2 and Paragraph 63.
With respect to claim 6, Fetzer teaches the window passivation is deposited over a surface of the window layer and the window layer is deposited over an absorber layer (base) of the optoelectronic device, meaning when the window passivation layer is deposited over the first surface of the window layer, the window layer is deposited over an absorber layer of the optoelectronic device on the second surface.  Figure 2 and Paragraph 63.
With respect to claim 7, Fetzer teaches the absorber layer (base) is Ga(In)As, which is a Group III-V semiconductor material.  Figure 2.
With respect to claim 12, Fetzer teaches the optoelectronic device is a photovoltaic device.  Figure 2 and Paragraph 55.
With respect to claim 15, Fetzer teaches an optoelectronic device comprising a window layer (41) disposed over an absorber layer (base, 44) with a window passivation layer (unpictured) over a surface of the window layer, wherein Fetzer teaches an AlInP second window layer with higher band gap than the GaInP first window layer is provided over the first window layer to passivate the upper surface thereof, meaning the AlInP layer is a window passivation layer within the scope of the claimed invention.  Figure 2 and Paragraph 63.
Fetzer further teaches, as seen in Figure 2, the window layer (41) has a first surface and a second surface that is opposite the first surface.  Figure 2.  Fetzer, as explained above, further teaches the window passivation layer (unpictured) is deposited over the first surface of the window layer without the mention of an intermediate layer, meaning the window passivation layer is directly on the window layer.  Figure 2 and Paragraph 63.  Finally, given that the window passivation layer is directly in contact with the window layer, at least a portion of the window passivation layer and the window layer are in direct contact.  Paragraph 63.
With respect to claim 16, Fetzer teaches both the window layer (GaInP) and the absorber layer (base, Ga(In)As) comprise Group III-V semiconductors.  Figure 2 and Paragraph 63.  
With respect to claim 21, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the claimed cleaning step is a product-by-process limitation.  Examiner further notes for the record the cleaning step is broadly recited and does not require the first surface of the window layer undergo any structural changes.  Accordingly, because Fetzer teaches a window layer having the first surface, as explained above, Fetzer teaches a product that is the same as the product-by-process within the broad scope of the claimed invention.
With respect to claim 22, Fetzer teaches the optoelectronic device is a photovoltaic device.  Figure 2 and Paragraph 55.
(3)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fetzer et al. (U.S. Publication No. 2004/0079408) in view of Guha et al. (U.S. Publication No. 2010/0218813).
With respect to claim 5, Fetzer teaches the window passivation layer is deposited of the first surface of the window passivation layer, which comprises AlInP but is silent as to whether it is formed via an evaporation process.
However, Guha, which deals with III-V solar cells, teaches CVD is an effective evaporation process for forming AlInP layers.  Paragraph 21.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Fetzer and Guha is the use of a known technique to improve a similar method in the same way.  Both Fetzer and Guha teach a photovoltaic device comprising an AlInP layer.  Guha teaches CVD is an effective process for forming such a layer.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use CVD to form Fetzer’s AlInP layer because Guha teaches this to be an effective technique, meaning the modification has a reasonable expectation of success.
(4)
Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fetzer et al. (U.S. Publication No. 2004/0079408) in view of Damjanovic et al. (U.S. Publication No. 2014/0216535).  Cornfeld et al. (U.S. Publication No. 2012/0211068) and Coe-Sullivan et al. (U.S. Publication No. 2010/0243053) are cited to support statements of fact.
With respect to claims 8, 9, 19 and 20, Fetzer teaches the window passivation layer is a material having a higher band gap than the first window layer and can be formed of more than one layer with different compositions, band gaps, growth methods or other distinguishing characteristics.
Fetzer is silent as to whether the window passivation layer comprises ZnS.
However, Damjanovic, which deals with stacked optoelectronic device, teaches a ZnS layer is incorporated between the window layer and the absorber to perform a protective function.  Abstract and Paragraphs 19, 20 and 21.
A ZnS layer, as noted above, is a window passivation layer within the scope of the claimed invention.  Cornfeld establishes AlGaAs has a band gap between 1.42 and 2.16 eV (Paragraph 110) and Coe-Sullivan establishes ZnS has a band gap of 3.7 eV (Paragraph 114), meaning the ZnS layer is a window passivation layer within the scope of the claimed invention because Applicant teaches a window passivation layer is one having a higher band gap than the window and a band gap greater than 3 eV.  Paragraph 20.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to additionally incorporate a ZnS window passivation layer into the stacked optoelectronic device taught by Fetzer because Damjanovic teaches doing so obtains a protective function in addition to the window layer passivation function taught by Fetzer.
(5)
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fetzer et al. (U.S. Publication No. 2004/0079408) in view of Cornfeld et al. (U.S. Publication No. 2015/0034152).
With respect to claims 10 and 11, Fetzer is silent as to whether the method requires cleaning the first surface of the window layer prior to deposition of the window passivation layer.
However, Cornfeld, which deals with photovoltaic devices, teaches the window layer of a photovoltaic device is cleaned with ammonium sulfide to passivate the surface.  Paragraph 29.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to clean the window layer by dipping it into ammonium sulfide because Cornfeld teaches doing so obtains a passivation effect.
(6)
Claims 13, 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fetzer et al. (U.S. Publication No. 2004/0079408) in view of Kizilyalli et al. (U.S. Publication No. 2010/0132780).
With respect to claims 13, 14 and 29, Fetzer teaches the window passivation layer is adjacent the window layer but is silent as to whether the window layer is provided by growing the window layer on a substrate by MOCVD and the optoelectronic device is lifted from the substrate by ELO.
However, Kizilyalli teaches for similar optoelectronic devices the window layer is grown on a substrate by MOCVD and the optoelectronic device is lifted from the substrate by an epitaxial lift-off (ELO) process.  Paragraphs 30, 33 and 40.
 It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Fetzer and Kizilyalli is the use of a known technique to improve a similar method in the same way.  Both Fetzer and Kizilyalli teach a photovoltaic device comprising a window layer and a window passivation layer.  Kizilyalli teaches the window layer is grown on a substrate by MOCVD and the optoelectronic device is lifted from the substrate by an epitaxial lift-off (ELO) process.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Kizilyalli’s method to form the same layers in Fetzer’s optoelectronic device because Kizilyalli teaches this to be an effective technique, meaning the modification has a reasonable expectation of success.
Furthermore, regarding whether the window passivation layer is deposited prior to the window layer, Fetzer teaches the window passivation layer is formed on the upper surface of the window layer, meaning when the device is formed from top to bottom on a removable substrate, as taught by Kizilyalli, the window passivation layer is deposited prior to the window layer. 
(7)
Response to Arguments
	Applicant’s arguments in the remarks filed August 8, 2022, are not persuasive.  Applicant generally alleges Fetzer does not disclose or suggest the features of amended claim 1.  Applicant's arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Fetzer, as explained above, teaches the first and second surface requirements of the claimed invention and that the window passivation layer is directly deposited on the first surface of the window layer, meaning the two layers are in direct contact with one another.
(8)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759